DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
(claim 1, line 21) “suction said water and said methane into the second horizontal well” should be changed to “suction said water and said methane from a periphery of the second horizontal well into the second horizontal well”.
(claim 6, line 19) “pumping by suction water and said methane gas” should be changed to “pumping by suction said water and said methane gas”.
(claim 6, line 22) “separating the methane gas from the second water” should be changed to “separating the methane gas from the water”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 07/15/2021, with respect to the prior art rejection of claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679